Citation Nr: 1017356	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability (status post right knee replacement 
associated with gout).  

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability (status post right knee replacement 
associated with gout).  

3.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association




WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
April 1941 to November 1945, and from February 1948 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and April 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The Veteran appeared at a Videoconference Hearing in April 
2010.  A transcript is of record.  

The issues of entitlement to service connection for a left 
knee disorder, and entitlement to a TDIU are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent medical evidence of record does not indicate 
that there is any relationship, either causal or aggravating, 
between the Veteran's service-connected right knee disorder, 
associated with service-connected gout, and his low back 
disorder; the Veteran was not diagnosed with a low back 
condition until decades after service separation, and the 
preponderance of the evidence links the onset of this 
disorder with advanced age.  


CONCLUSION OF LAW

Service connection for a low back disorder, to include as 
secondary to a service-connected right knee disorder, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  Although no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  
In addition, the letters provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective dates, as outlined in 
Dingess-Hartman.   

Also, the Veteran is represented by the Blinded Veterans 
Association and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including a VA examination 
report.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examination, the Board finds that the Veteran was 
provided a thorough VA orthopedic examination.  See 38 C.F.R. 
§§ 3.326, 3.327 (2009).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The examination report is well-
rationalized, and it fully addresses the contended 
relationship between a service-connected right knee disorder 
and a left knee condition.  Under these circumstances, there 
is no duty to provide another examination or medical opinion 
with regard to these claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including osteoarthritis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

Analysis-Low Back

The Veteran contends that he has a current low back disorder, 
manifested by pain, and that this condition was caused or 
aggravated by his service-connected right knee condition, 
which is a status post knee replacement associated with gout.  

The Veteran has submitted evidence of a current low back 
disorder, with a September 2006 private radiographic report 
showing degenerative arthritis in the lumbar spine, and an 
additional private record of the same date showing multilevel 
severe degenerative disc change.  An earlier report, dated in 
June 2005, also shows degenerative changes and disc bulging 
throughout the lumbar spine.  As this is the case, there is 
no question that the Veteran has a current low back disorder.  

The service treatment records do not include any 
consultation, diagnosis, or treatment for a low back 
disorder, with the 2005 private records being the earliest 
indication of the condition.  Given that the Veteran is 
service-connected for both gout as an independent systemic 
condition, and for a right knee condition with associated 
gout exacerbation, the Veteran was scheduled for a 
comprehensive orthopedic examination to determine if the 
right knee condition, to include any localized or systemic 
gout, played a role in the development of the chronic low 
back disability.  The associated report of the examination, 
dated in January 2009, is against the contended relationship.  
Specifically, the examiner gave a detailed history of the 
complaints associated with the right knee in the service and 
post-service treatment history, and he did not note any 
associated manifestations of back pain.  Upon examination, it 
was concluded that a chronic low back disorder was present; 
however, when asked for an etiology opinion, the examiner 
stated "that there is no direct relationship between the 
development of the Veteran's back pain and his service-
connected right knee replacement associated with gout."  In 
using the term "relationship," the Board notes that the 
examiner has opined that any type of relationship between the 
knee and back condition, be it causal or aggravating, does 
not exist.  In coming to this conclusion, the orthopedic 
physician listed his credentials as a basis for his opinion 
(over 50 years of practice in orthopedics), and stated that 
as the Veteran was 92 years old at the time of examination, 
his degenerative changes were "certainly consistent with his 
stated age."  That is, the examiner gave an opinion that the 
likely cause of the low back condition was the natural aging 
process.

The opinion of the physician is well-articulated, and is 
supported by a rationale that is based on extensive 
experience in the field of orthopedics.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  In 
addition to a specific conclusion that the low back disorder 
is not related to the service-connected right knee, the 
examiner made an opinion of a more likely etiology, stating 
that the low back symptoms were consistent with the Veteran's 
very advanced age of 92 years.

The Veteran has not contended that his low back condition had 
a direct relationship to his period of military service, 
arguing that it is of fairly recent onset associated with his 
service-connected right knee.  Although the 2009 VA examiner 
did not specifically address a direct relationship to 
service, as the Veteran has not contended such a relationship 
(it is not raised expressly by him or by the record), and as 
an alternative explanation for the disorder is provided (that 
the condition is age related), such a lack of an opinion is 
not problematic, and the opinion is of high probative value.  
Conversely, in support of his contentions, the Veteran has 
only submitted his own lay statements.  Although the Veteran 
is certainly competent to report his symptoms, he does not 
have the requisite medical credentials to offer a competent 
opinion regarding etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, the ability to relate a low 
back condition to a service-connected right knee condition is 
not something on which a layperson is competent to address. 
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)).  
Given this, the only competent medical evidence addressing 
etiology weighs against the claim, and accordingly, it must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability (status post right knee replacement associated 
with gout), is denied.  




REMAND

The Veteran contends that he developed a left knee disorder 
as a result of his service-connected right-knee condition.  
This right knee condition, status post replacement of the 
knee associated with gout, also contemplates both the local 
occurrence of gout and of systemic gout, which is also a 
separate service-connected condition.  The Veteran has not, 
specifically, raised the issue of a direct relationship 
between his left knee and his lengthy period of active duty; 
however, based on a review of the service treatment records, 
the Board concludes that such a claim is raised by the 
record.  

The Veteran does, indeed, have a diagnosis of a current left 
knee condition.  A private medical report, dated in September 
2008, has assessed the Veteran as having osteophytes in the 
left knee confirmed by radiographic imaging.  Regarding 
symptoms in service, the Board notes that at the Veteran's 
retirement physical examination in May 1963, he was assessed 
as having crepitation in both knees.  The Veteran is service-
connected for a right knee disability; however, this in-
service notation also indicates that there was some level of 
in-service symptomatology in the left knee as well.  As such, 
the Board notes that the record raises a claim for service 
connection for a left knee condition on a direct basis.  

The Veteran was seen by a VA examiner in January 2009 for his 
knees, and while a well-rationalized opinion was given with 
respect to the contended secondary relationship, this 
examiner did not address the record-raised contention of a 
direct relationship between the left knee disability and 
service.  As this is the case, the claim must be remanded so 
that such an opinion can be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding a TDIU, the Board notes that as the resolution of 
the claim for service connection for the left knee condition 
requires additional development, the claim for TDIU cannot 
yet be adjudicated.  That is, the claim for TDIU is 
inextricably intertwined with the claim for service 
connection for a left knee disorder, and no action will be 
taken on this claim until the left knee claim is adjudicated.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  In line with this, however, 
the Board notes that if the examiner should determine that 
the Veteran's left knee condition is related to service 
directly, he should also opine as to what, if any, impact 
this condition has on the Veteran's ability to maintain 
gainful employment.  

Accordingly, the case is REMANDED for the following action:

                      1.  Ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  
                      
                      2.  Schedule the Veteran 
for a comprehensive VA orthopedic 
examination for the purposes of 
determining if the Veteran's left knee 
disorder is directly related to his 
lengthy period of active service.  In 
this regard, the examiner is asked the 
following: is it at least as likely as 
not (50 percent probability or greater) 
that the Veteran's left knee condition 
is related in any way to his period of 
active duty, to include his noted 
manifestation of crepitus in the left 
knee in May 1963.  If a relationship is 
found, the examiner is also asked to 
opine as to what, if any, impact the 
left knee condition has in the ability 
of the Veteran to gain or maintain 
employment in anything other than a 
marginal setting.  A detailed rationale 
should accompany any conclusions 
reached.

                      3.  Following the directed 
development, the RO must conduct a 
review of the claims for service 
connection and for a TDIU. Should the 
claims be denied, issue an appropriate 
statement of the case to the Veteran 
and his representative and return the 
claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


